Citation Nr: 0307593	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  00-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than September 10, 
1999, for an increased 60 percent rating for a service-
connected low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1941 to March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 RO decision which 
granted an increased rating, from 0 percent to 40 percent, 
for a service-connected low back disability disability, 
effective September 10, 1999.  The veteran appealed for an 
earlier effective date of the increased rating.  In June 
2000, the RO increased the low back disability rating to 60 
percent, effective September 10, 1999.  The veteran continued 
to appeal for an earlier effective date for the increased 
rating.  He had an RO hearing in December 2001, and a Board 
videoconference hearing in January 2003.


FINDINGS OF FACT

1.  In May 1965, the RO granted service connection and a 0 
percent rating for low back strain.  

2.  In August 1980, the Board denied direct and secondary 
service connection for residuals of a discectomy for a 
herniated L5-S1 disc.  

3.  On September 10, 1999, the RO received the veteran's 
claim for an increased rating for his service-connected low 
back disorder, and it subsequently increased the rating for 
the condition to 60 percent effective September 10, 1999.  
The low back condition did not increase in severity within 
the year prior to the September 10, 1999 claim.  The RO now 
describes the service-connected low back condition as lumbar 
strain with post-traumatic degeneration and degenerative 
joint disease, and it has assigned the 60 percent rating by 
analogy to intervertebral disc syndrome, although it 
continues to list residuals of a discectomy of L5-S1 as being              
non-service-connected.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 10, 
1999, for an increased 60 percent rating for a service-
connected low back disorder, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran had active service from March 1941 to March 1961.  

In a May 1965 decision, the RO granted service connection and 
a 0 percent rating for low back strain.

In June 1979, the RO denied a claim for an increased rating 
for service-connected low back strain.  

In September 1979, the veteran underwent a discectomy for a 
ruptured L5-S1 disc.

In November 1979, the RO denied service connectioni for 
residuals of a discectomy for a ruptured L5-S1 disc.  The 
veteran appealed.  An August 1980 Board decision denied 
service connection for residuals of a discectomy for a 
ruptured L5-S1 disc; the Board denied both direct and 
secondary service connection, holding that the low back disc 
condition was not incurred in or aggravated by service, and 
that it was not secondary to service-connected low back 
strain.

On September 10, 1999, the RO received the veteran's claim 
for an increased rating for his service-connected low back 
condition.  Thereafter, additional medical evidence was 
developed.

On a VA examination in October 1999, the veteran had 
limitation of motion in the lumbar spine, and X-rays showed 
postoperative laminectomy with severe degenerative joint 
disease.  In November 1999, the examiner provided an addendum 
after reviewing the claims file, and concluded that the 
lumbar discectomy was not related to the earlier lumbar back 
strain.  He also noted that after all of these years, it was 
virtually impossible to separate the two symptoms.  

By rating decision dated in December 1999, the RO granted an 
increased rating to 40 percent rating for the service-
connected low back condition, which it now described as 
lumbar strain with degenerative joint disease.  The RO 
continued to list residuals of a discectomy of L5-S1 as being 
non-service-connected.  

The veteran appealed for an earlier effective date for the 
increased 40 percent rating for the low back condition.  

In April 2000, M. Hontas, M.D., wrote that he had treated the 
veteran for a number of years for chronic low back pain 
radiating in to both legs.  An magnetic resonance imaging 
(MRI) scan showed postoperative changes associated with 
previous surgery, as well as some minimal narrowing on the 
left side of L5-S1.  There was scarring and hypertrophic 
changes due to post-traumatic degenerative wear and tear.  

In a June 2000 decision, the RO increased the rating for the 
service-connected low back disorder to 60 percent, effective 
September 10, 1999.  The RO now described the service-
connected low back condition as lumbar strain with post-
traumatic degeneration and degenerative joint disease, and 
the RO said it was assigning the 60 percent rating by analogy 
to disc disease and residuals of disc surgery, citing 
Diagnostic Code 5293 (intervertebral disc syndrome).  The RO 
continued to list residuals of a discectomy of L5-S1 as being 
non-service-connected.  

Ongoing medical records in recent years, dated into 2002, 
describe the veteran's low back condition, noting 
degenerative disc and joint disease of the low back. 

In written statements, and in testimony at a December 2001 RO 
hearing and January 2003 Board hearing, the veteran asserted 
that the increased rating for his service-connected low back 
condition should be assigned from an earlier effective date.  
He maintained that the low back condition had been severely 
disabling since the 1970s, and thus the rating should be 
effective from that time.  

In addition to the service-connected low back condition 
(rated 60 percent), service connection is established for 
bilateral hearing loss (rated 40 percent), residuals of a 
tonsillectomy (rated 0 percent), and a skin condition of the 
feet (rated 0 percent).  Due to his service-connected 
conditions, the veteran has also been assigned a total 
disability rating based on individual unemployability, 
effective September 10, 1999.

Analysis

The file shows that by RO correspondence, rating decisions, 
the statement of the case, and supplemental statement of the 
case, the veteran has been informed of the evidence necessary 
to substantiate the claim, and of his and VA's respective 
obligations to obtain different types of evidence.  
Identified relevant records have been obtained.  Moreover, 
the outcome of this case essentially turns on questions of 
law, not evidence, and thus the notice and duty to assist 
provisions of the law appear to be inapplicable.  Even if 
applicable, the Board finds that the notice and duty to 
assist provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran claims that the effective date for the increased 
60 percent rating for his service-connected low back disorder 
(previously rated 0 percent) should be effective from a date 
earlier than September 10, 1999.  He essentially asserts the 
condition has been just as bad since the 1970s, and thus the 
higher rating should be made effective since then.  

In May 1965, the RO granted service connection and a 0 
percent rating for low back strain.  A June 1979 RO decision 
denied an increased rating for that condition, and such 
decision is final.  38 U.S.C.A. § 7105.  In August 1980, the 
Board denied direct and secondary service connection for 
residuals of a discectomy for a herniated L5-S1 disc.  That 
decision also is final.  38 U.S.C.A. § 7104.  

On September 10, 1999, the RO received the veteran's claim 
for an increased rating for his service-connected low back 
disorder.  At that point, the only low back condition which 
was service-connected was low back strain; he was not 
service-connected for low back disc disease including 
residuals of a discectomy for an L5-S1 herniated disc.

The law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); 
Harper v. Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98.  

It is neither claimed nor shown that the veteran's service-
connected low back disability increased in severity within 
the year prior to the September 10, 1999 claim for an 
increased rating, and thus the effective date of the 
increased rating may be no earlier than the date the RO 
received such claim on September 10, 1999.  Id.  The RO 
increased the rating for the service-connected low back 
condition from 0 percent to 60 percent as of September 10, 
1999, and as a matter of law, no earlier effective date is 
permitted.  Sabonis v. Brown, 6 Vet.App. 426 (1994).

The RO now describes the service-connected low back condition 
as lumbar strain with post-traumatic degeneration and 
degenerative joint disease, and it has assigned the 60 
percent rating by analogy to intervertebral disc syndrome 
(Diagnostic Code 5293), despite the fact that it continues to 
list residuals of a discectomy of L5-S1 as being non-service-
connected.  This seems rather inconsistent, although it is an 
inconsistency which has worked in favor of the veteran by 
serving as rationale for his current 60 percent low back 
disability rating.  While the RO has not formally done so, 
for all practical purposes it has treated low back disc 
disease as being service-connected, despite the prior final 
denial of service connection for such condition.  Assuming 
the RO treated the September 10, 1999 claim as an application 
to reopen the previously denied claim for service connection 
for low back disc disease, and further assuming that the RO 
reopened that claim and formally granted service connection 
for low back disc disease, additional benefits could be 
awarded no earlier than the September 10, 1999 claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (q), (r); Sears v. 
Principi, 16 Vet.App. 244 (2002).

In sum, there is no legal or factual basis for an effective 
date earlier than September 10, 1999 for an increased rating 
for the service-connected low back disability.  The 
preponderance of the evidence is against the claim for an 
earlier effective date for an increased rating.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

An earlier effective date for an increased 60 percent rating 
for a service-connected low back disability is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

